Exhibit 10.2

AMAZON.COM, INC.

1999 NONOFFICER EMPLOYEE

STOCK OPTION PLAN

(as amended and restated)

SECTION 1. PURPOSE

The purpose of the Amazon.com, Inc. 1999 Nonofficer Employee Stock Option Plan
(the “Plan”) is to enhance the long-term stockholder value of Amazon.com, Inc.,
a Delaware corporation (the “Company”), by offering opportunities to employees,
consultants, agents, advisors and independent contractors of the Company and its
Subsidiaries (as defined in Section 2) who are not officers of the Company or
members of the Board to participate in the Company’s growth and success, and to
encourage them to remain in the service of the Company and its Subsidiaries and
to acquire and maintain stock ownership in the Company.

SECTION 2. DEFINITIONS

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

2.1 Board

“Board” means the Board of Directors of the Company.

 

2.2 Cause

“Cause” means dishonesty, fraud, misconduct, unauthorized use or disclosure of
confidential information or trade secrets, or conviction or confession of a
crime punishable by law (except minor violations), in each case as determined by
the Plan Administrator, and its determination shall be conclusive and binding.

 

2.3 Code

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

2.4 Common Stock

“Common Stock” means the common stock, par value $.01 per share, of the Company.

 

2.5 Corporate Transaction

“Corporate Transaction” means any of the following events:

(a) Consummation of any merger or consolidation of the Company in which the
Company is not the continuing or surviving corporation, or pursuant to which
shares

 

1



--------------------------------------------------------------------------------

of the Common Stock are converted into cash, securities or other property (other
than a merger of the Company in which the holders of Common Stock immediately
prior to the merger have the same proportionate ownership of capital stock of
the surviving corporation immediately after the merger);

(b) Consummation of any sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the Company’s assets other than a transfer of the Company’s assets to a
majority-owned subsidiary corporation (as the term “subsidiary corporation” is
defined in for purposes of Section 422 of the Code) of the Company; or

(c) Approval by the holders of the Common Stock of any plan or proposal for the
liquidation or dissolution of the Company.

 

2.6 Disability

“Disability” means “permanent and total disability” as that term is defined for
purposes of Section 22(e)(3) of the Code.

 

2.7 Early Retirement

“Early Retirement” means early retirement as that term is defined by the Plan
Administrator from time to time for purposes of the Plan.

 

2.8 Exchange Act

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.9 Fair Market Value

The “Fair Market Value” shall be as established in good faith by the Plan
Administrator or (a) if the Common Stock is listed on the Nasdaq National
Market, the average of the high and low per share sales prices for the Common
Stock as reported by the Nasdaq National Market for a single trading day or
(b) if the Common Stock is listed on the New York Stock Exchange or the American
Stock Exchange, the average of the high and low per share sales prices for the
Common Stock as such price is officially quoted in the composite tape of
transactions on such exchange for a single trading day. If there is no such
reported price for the Common Stock for the date in question, then such price on
the last preceding date for which such price exists shall be determinative of
the Fair Market Value.

 

2.10 Grant Date

“Grant Date” means the date the Plan Administrator adopted the granting
resolution. If, however, the Plan Administrator designates in a resolution a
later date as the date an Option is to be granted, then such later date shall be
the “Grant Date.”

 

2



--------------------------------------------------------------------------------

2.11 Nonqualified Stock Option

“Nonqualified Stock Option” means an Option that is not intended to qualify as
an incentive stock option under Section 422 of the Code.

 

2.12 Option

“Option” means a Nonqualified Stock Option to purchase Common Stock.

 

2.13 Optionee

“Optionee” means (a) the person to whom an Option is granted; (b) for an
Optionee who has died, the personal representative of the Optionee’s estate, the
person(s) to whom the Optionee’s rights under the Option have passed by will or
by the applicable laws of descent and distribution, or the beneficiary
designated in accordance with Section 8; or (c) person(s) to whom an Option has
been transferred in accordance with Section 8.

 

2.14 Plan Administrator

“Plan Administrator” means the Board or any committee of the Board designated to
administer the Plan under Section 3.1.

 

2.15 Retirement

“Retirement” means retirement on or after the individual’s normal retirement
date under the Company’s 401(k) plan or other similar successor plan applicable
to salaried employees, unless otherwise defined by the Plan Administrator from
time to time for purposes of the Plan.

 

2.16 Securities Act

“Securities Act” means the Securities Act of 1933, as amended.

 

2.17 Subsidiary

“Subsidiary” means any entity that is directly or indirectly controlled by the
Company or in which the Company has a significant ownership interest, as
determined by the Plan Administrator, and any entity that may become a direct or
indirect parent of the Company.

SECTION 3. ADMINISTRATION

 

3.1 Plan Administrator

The Plan shall be administered by the Board or a committee or committees (which
term includes subcommittees) appointed by, and consisting of two or more members
of, the Board (the “Plan Administrator”). The Board may delegate the
responsibility for administering the Plan with respect to designated classes of
eligible persons to different committees consisting of one or more members of
the Board, subject to such limitations as the Board deems appropriate. Committee
members shall serve for such term as the Board may determine, subject to removal

 

3



--------------------------------------------------------------------------------

by the Board at any time. To the extent consistent with applicable law, the Plan
Administrator may authorize one or more officers of the Company to grant Awards
to designated classes of eligible persons, within the limits specifically
prescribed by the Plan Administrator.

 

3.2 Administration and Interpretation by the Plan Administrator

Except for the terms and conditions explicitly set forth in the Plan, the Plan
Administrator shall have exclusive authority, in its discretion, to determine
all matters relating to Options under the Plan, including the selection of
individuals to be granted Options, the type of Options, the number of shares of
Common Stock subject to an Option, all terms, conditions, restrictions and
limitations, if any, of an Option and the terms of any instrument that evidences
the Option. The Plan Administrator shall also have exclusive authority to
interpret the Plan and may from time to time adopt, and change, rules and
regulations of general application for the Plan’s administration. The Plan
Administrator’s interpretation of the Plan and its rules and regulations, and
all actions taken and determinations made by the Plan Administrator pursuant to
the Plan, shall be conclusive and binding on all parties involved or affected.
The Plan Administrator may delegate administrative duties to such of the
Company’s officers as it so determines.

SECTION 4. STOCK SUBJECT TO THE PLAN

 

4.1 Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 9.1, a maximum of
20,000,000* shares of Common Stock shall be available for issuance under the
Plan. Shares issued under the Plan shall be drawn from authorized and unissued
shares or shares now held or subsequently acquired by the Company as treasury
shares.

 

4.2 Reuse of Shares

Any shares of Common Stock that have been made subject to an Option that cease
to be subject to the Option (other than by reason of exercise of the Option to
the extent it is exercised for shares) shall again be available for issuance in
connection with future grants of Options under the Plan.

SECTION 5. ELIGIBILITY

An Option may be granted only to an individual who, at the time the Option is
granted, is an employee, agent, consultant, advisor or independent contractor of
the Company or any Subsidiary who at the time the Option is granted is not an
officer of the Company or a member of the Board.

 

* 40,000,000 shares, after giving effect to the 2-for-1 stock split effected
September 1, 1999.

 

4



--------------------------------------------------------------------------------

SECTION 6. ACQUIRED COMPANY OPTIONS

Notwithstanding anything in the Plan to the contrary, the Plan Administrator may
grant Options under the Plan in substitution for awards issued under other
plans, or assume under the Plan awards issued under other plans, if the other
plans are or were plans of other acquired entities (“Acquired Entities”) (or the
parent of an Acquired Entity) and the new Option is substituted, or the old
award is assumed, by reason of a merger, consolidation, acquisition of property
or of stock, reorganization or liquidation (the “Acquisition Transaction”). In
the event that a written agreement pursuant to which the Acquisition Transaction
is completed is approved by the Board and said agreement sets forth the terms
and conditions of the substitution for or assumption of outstanding awards of
the Acquired Entity, said terms and conditions shall be deemed to be the action
of the Plan Administrator without any further action by the Plan Administrator,
and the persons holding such awards shall be deemed to be Optionees.

SECTION 7. TERMS AND CONDITIONS OF OPTIONS

 

7.1 Option Exercise Price

The exercise price for shares purchased under an Option shall be as determined
by the Plan Administrator.

 

7.2 Term of Options

The term of each Option shall be as established by the Plan Administrator or, if
not so established, shall be 10 years from the Grant Date.

 

7.3 Exercise and Vesting of Options

The Plan Administrator shall establish and set forth in each instrument that
evidences an Option the time at which or the installments in which the Option
shall vest and become exercisable, which provisions may be waived or modified by
the Plan Administrator at any time. If not so established in the instrument
evidencing the Option, the Option shall vest and become exercisable according to
the following schedule, which may be waived or modified by the Plan
Administrator at any time:

 

Period of Optionee’s Continuous Employment or

Service With the Company or Its Subsidiaries

From the Grant Date

  

Percent of Total Option
That Is Vested and Exercisable

After 1 year

   20%

After 2 years

   40%

Each three-month period completed thereafter

   An additional 5%

After 5 years

   100%

To the extent that the right to purchase shares has accrued thereunder, an
Option may be exercised from time to time by written notice to the Company, in
accordance with procedures

 

5



--------------------------------------------------------------------------------

established by the Plan Administrator, setting forth the number of shares with
respect to which the Option is being exercised and accompanied by payment in
full as described in Section 7.4. An Option may not be exercised as to less than
a reasonable number of shares at any one time, as determined by the Plan
Administrator.

 

7.4 Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid in cash or by check or, unless the Plan Administrator in its sole
discretion determines otherwise, either at the time the Option is granted or at
any time before it is exercised, a combination of cash and/or check (if any) and
one or both of the following alternative forms: (a) tendering (either actually
or, if and so long as the Common Stock is registered under Section 12(b) or
12(g) of the Exchange Act, by attestation) Common Stock already owned by the
Optionee for at least six months (or any shorter period necessary to avoid a
charge to the Company’s earnings for financial reporting purposes) having a Fair
Market Value on the day prior to the exercise date equal to the aggregate Option
exercise price or (b) if and so long as the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, delivery of a properly executed
exercise notice, together with irrevocable instructions, to (i) a brokerage firm
designated by the Company to deliver promptly to the Company the aggregate
amount of sale or loan proceeds to pay the Option exercise price and any
withholding tax obligations that may arise in connection with the exercise and
(ii) the Company to deliver the certificates for such purchased shares directly
to such brokerage firm, all in accordance with the regulations of the Federal
Reserve Board. In addition, to the extent permitted by the Plan Administrator in
its sole discretion, the exercise price for shares purchased under an Option may
be paid, either singly or in combination with one or more of the alternative
forms of payment authorized by this Section 7.4, by (y) a full-recourse
promissory note delivered pursuant to Section 11 or (z) such other consideration
as the Plan Administrator may permit.

 

7.5 Post-Termination Exercises

The Plan Administrator shall establish and set forth in each instrument that
evidences an Option whether the Option will continue to be exercisable, and the
terms and conditions of such exercise, if an Optionee ceases to be employed by,
or to provide services to, the Company or its Subsidiaries, which provisions may
be waived or modified by the Plan Administrator at any time. If not so
established in the instrument evidencing the Option, the Option shall be
exercisable according to the following terms and conditions, which may be waived
or modified by the Plan Administrator at any time.

In the case of termination of the Optionee’s employment or services other than
by reason of death or Cause, the Option shall be exercisable, to the extent of
the number of shares vested at the date of such termination, only (a) within one
year if the termination of the Optionee’s employment or services is coincident
with Retirement, Early Retirement at the Company’s request or Disability or
(b) within three months after the date the Optionee ceases to be an employee,
director, officer, consultant, agent, advisor or independent contractor of the
Company or a Subsidiary if termination of the Optionee’s employment or services
is for any reason other than Retirement, Early Retirement at the Company’s
request or Disability, but in no event later

 

6



--------------------------------------------------------------------------------

than the remaining term of the Option. Any Option exercisable at the time of the
Optionee’s death may be exercised, to the extent of the number of shares vested
at the date of the Optionee’s death, by the personal representative of the
Optionee’s estate, the person(s) to whom the Optionee’s rights under the Option
have passed by will or the applicable laws of descent and distribution or the
beneficiary designated pursuant to Section 8 at any time or from time to time
within one year after the date of death, but in no event later than the
remaining term of the Option. Any portion of an Option that is not vested on the
date of termination of the Optionee’s employment or services shall terminate on
such date, unless the Plan Administrator determines otherwise. In the case of
termination of the Optionee’s employment or services for Cause, the Option shall
automatically terminate upon first notification to the Optionee of such
termination, unless the Plan Administrator determines otherwise. If an
Optionee’s employment or services with the Company are suspended pending an
investigation of whether the Optionee shall be terminated for Cause, all the
Optionee’s rights under any Option likewise shall be suspended during the period
of investigation.

The Plan Administrator shall determine, in its sole discretion, whether a
reduction in an Optionee’s regular hours of employment shall constitute a
“termination of the Optionee’s employment or services” for purposes of the Plan.
A transfer of employment or services between or among the Company and its
Subsidiaries shall not be considered a termination of employment or services.
The effect of a Company-approved leave of absence on the terms and conditions of
an Option shall be determined by the Plan Administrator, in its sole discretion.

SECTION 8. ASSIGNABILITY

No Option granted under the Plan may be assigned, pledged or transferred by the
Optionee other than by will or by the applicable laws of descent and
distribution, and, during the Optionee’s lifetime, such Option may be exercised
only by the Optionee or a permitted assignee or transferee of the Optionee (as
provided below). Notwithstanding the foregoing, the Plan Administrator, in its
sole discretion, may permit such assignment, transfer and exercisability and may
permit an Optionee to designate a beneficiary who may exercise the Option after
the Optionee’s death; provided, however, that any Option so assigned or
transferred shall be subject to all the same terms and conditions contained in
the instrument evidencing the Option.

SECTION 9. ADJUSTMENTS

 

9.1 Adjustment of Shares

In the event that, at any time or from time to time, a stock dividend, stock
split, spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure results in
(a) the outstanding shares, or any securities exchanged therefor or received in
their place, being exchanged for a different number or class of securities of
the Company or of any other corporation or (b) new, different or additional
securities of the Company or of any other corporation being received by the
holders of shares of Common Stock of the Company, then the Plan Administrator
shall make proportional adjustments in (i) the maximum number and kind of
securities subject to the Plan as set forth in Section 4.1 and (ii) the number
and kind of securities that are subject to any outstanding Option and the per
share price

 

7



--------------------------------------------------------------------------------

of such securities, without any change in the aggregate price to be paid
therefor. In the event of any adjustment in the number of shares covered by any
Option, each such Option shall cover only the number of full shares resulting
from such adjustment. The determination by the Plan Administrator as to the
terms of any of the foregoing adjustments shall be conclusive and binding.

 

9.2 Corporate Transaction

Except as otherwise provided in the instrument that evidences the Option, in the
event of a Corporate Transaction, the Plan Administrator shall determine whether
provision will be made in connection with the Corporate Transaction for an
appropriate assumption of the Options theretofore granted under the Plan (which
assumption may be effected by means of a payment to each Optionee (by the
Company or any other person or entity involved in the Corporate Transaction), in
exchange for the cancellation of the Options held by such Optionee, of the
difference between the then Fair Market Value of the aggregate number of shares
of Common Stock then subject to such Options and the aggregate exercise price
that would have to be paid to acquire such shares) or for substitution of
appropriate new options covering stock of a successor corporation to the Company
or stock of an affiliate of such successor corporation. If the Plan
Administrator determines that such an assumption or substitution will be made,
the Plan Administrator shall give notice of such determination to the Optionees,
and the provisions of such assumption or substitution, and any adjustments made
(a) to the number and kind of shares subject to the outstanding Options (or to
the options in substitution therefor), (b) to the exercise prices, and/or (c) to
the terms and conditions of the stock options, shall be binding on the
Optionees. Any such determination shall be made in the sole discretion of the
Plan Administrator and shall be final, conclusive and binding on all Optionees.
If the Plan Administrator, in its sole discretion, determines that no such
assumption or substitution will be made, the Plan Administrator shall give
notice of such determination to the Optionees, and each Option that is at the
time outstanding shall automatically accelerate so that each such Option shall,
immediately prior to the specified effective date for the Corporate Transaction,
become 100% vested and exercisable, except that such acceleration will not occur
if, in the opinion of the Company’s outside accountants, it would render
unavailable “pooling of interest” accounting for a Corporate Transaction that
would otherwise qualify for such accounting treatment. All such Options shall
terminate and cease to remain outstanding immediately following the consummation
of the Corporate Transaction, except to the extent assumed by the successor
corporation or an affiliate thereof.

 

9.3 Further Adjustment of Options

Subject to Section 9.2, the Plan Administrator shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation or change in control of the Company, as defined by the Plan
Administrator, to take such further action as it determines to be necessary or
advisable, and fair and equitable to Optionees, with respect to Options. Such
authorized action may include (but shall not be limited to) establishing,
amending or waiving the type, terms, conditions or duration of, or restrictions
on, Options so as to provide for earlier, later, extended or additional time for
exercise and other modifications, and the Plan Administrator may take such
actions with respect to all Optionees, to certain categories of Optionees or
only to individual Optionees. The Plan Administrator may take such action before

 

8



--------------------------------------------------------------------------------

or after granting Options to which the action relates and before or after any
public announcement with respect to such sale, merger, consolidation,
reorganization, liquidation or change in control that is the reason for such
action.

 

9.4 Limitations

The grant of Options shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 

9.5 Prohibition on Option Repricing

Except for adjustments made pursuant to Sections 9.1 and 9.2 hereof, unless
approved by the Company’s stockholders the exercise price of any outstanding
Option granted under the Plan may not be decreased after the Grant Date nor may
any outstanding Option with an exercise price that is at the time in excess of
Fair Market Value be surrendered to the Company in exchange for the grant of a
new Option with a lower exercise price, the grant of another Option, or cash.

SECTION 10. WITHHOLDING

The Company may require the Optionee to pay to the Company the amount of any
withholding taxes that the Company is required to withhold with respect to the
grant or exercise of any Option. Subject to the Plan and applicable law, the
Plan Administrator may, in its sole discretion, permit the Optionee to satisfy
withholding obligations, in whole or in part, by paying cash, by electing to
have the Company withhold shares of Common Stock (up to the minimum required
federal withholding rate), or by transferring shares of Common Stock to the
Company (already owned by the Participant for the period necessary to avoid a
charge to the Company’s earnings for financial reporting purposes), in such
amounts as are equivalent to the Fair Market Value of the withholding
obligation. The Company shall have the right to withhold from any shares of
Common Stock issuable pursuant to an Option or from any cash amounts otherwise
due or to become due from the Company to the Optionee an amount equal to such
taxes. The Company may also deduct from any Option any other amounts due from
the Optionee to the Company or a Subsidiary.

SECTION 11. LOANS, INSTALLMENT PAYMENTS AND LOAN GUARANTEES

To assist an Optionee in acquiring shares of Common Stock pursuant to an Option
granted under the Plan, the Plan Administrator, in its sole discretion, may
authorize, either at the Grant Date or at any time before the acquisition of
Common Stock pursuant to the Option, (a) the extension of a loan to the Optionee
by the Company, (b) the payment by the Optionee of the purchase price, if any,
of the Common Stock in installments, or (c) the guarantee by the Company of a
loan obtained by the Optionee from a third party. The terms of any loans,
installment payments or loan guarantees, including the interest rate and terms
of repayment, will be subject to the Plan Administrator’s discretion; provided,
however, that repayment of any Company loan to the Optionee shall be secured by
delivery of a full-recourse promissory note for

 

9



--------------------------------------------------------------------------------

the loan amount executed by the Optionee, together with any other form of
security determined by the Plan Administrator. The maximum credit available is
the purchase price, if any, of the Common Stock acquired, plus the maximum
federal and state income and employment tax liability that may be incurred in
connection with the acquisition.

SECTION 12. AMENDMENT AND TERMINATION OF PLAN

 

12.1 Amendment of Plan

The Plan may be amended only by the Board in such respects as it shall deem
advisable; however, stockholder approval will be required for any amendment that
will eliminate the prohibition on repricing Options under Section 9.5.

 

12.2 Termination of Plan

The Board may suspend or terminate the Plan at any time. The Plan shall have no
fixed expiration date.

 

12.3 Consent of Optionee

The amendment or termination of the Plan shall not, without the consent of the
Optionee, impair or diminish any rights or obligations under any Option
theretofore granted under the Plan.

SECTION 13. GENERAL

 

13.1 Option Agreements

Options granted under the Plan shall be evidenced by a written agreement that
shall contain such terms, conditions, limitations and restrictions as the Plan
Administrator shall deem advisable and that are not inconsistent with the Plan.

 

13.2 Continued Employment or Services; Rights in Options

None of the Plan, participation in the Plan or any action of the Plan
Administrator taken under the Plan shall be construed as giving any person any
right to be retained in the employ of the Company or limit the Company’s right
to terminate the employment or services of any person.

 

13.3 Registration

The Company shall be under no obligation to any Optionee to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under state or foreign securities or other laws, any shares
of Common Stock, security or interest in a security paid or issued under, or
created by, the Plan, or to continue in effect any such registrations or
qualifications if made. The Company may issue certificates for shares with such
legends and subject to such restrictions on transfer and stop-transfer
instructions as counsel for the Company deems necessary or desirable for
compliance by the Company with federal and state securities laws or any other
applicable laws governing the issuance and sale of shares of Common Stock under
the Plan.

 

10



--------------------------------------------------------------------------------

Inability or impracticability of the Company to obtain, from any regulatory body
having jurisdiction, the authority deemed by the Company’s counsel to be
necessary for the lawful issuance and sale of any shares hereunder or the
unavailability of an exemption from registration for the issuance and sale of
any shares hereunder shall relieve the Company of any liability in respect of
the nonissuance or sale of such shares as to which such requisite authority
shall not have been obtained, and shall constitute circumstances in which the
Plan Administrator may determine to amend or cancel Options pertaining to such
shares, with or without consideration to the affected Optionees.

 

13.4 No Rights as a Stockholder

No Option shall entitle the Optionee to any dividend, voting or other right of a
stockholder unless and until the date of issuance under the Plan of the shares
that are the subject of such Option, free of all applicable restrictions.

 

13.5 Participants in Foreign Countries

The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable, after consideration of
the provisions of the laws of foreign countries in which the Company or its
Subsidiaries may operate, to assure the viability of the benefits from Options
granted to Optionees employed in such countries and to meet the objectives of
the Plan.

 

13.6 No Trust

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Optionee, and no Optionee shall
have any rights that are greater than those of a general unsecured creditor of
the Company.

 

13.7 Severability

If any provision of the Plan or any Option is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Option under any law deemed applicable by the Plan
Administrator, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Plan Administrator’s determination, materially altering the intent of the
Plan or the Option, such provision shall be stricken as to such jurisdiction,
person or Option, and the remainder of the Plan and any such Option shall remain
in full force and effect.

 

11



--------------------------------------------------------------------------------

13.8 Choice of Law

The Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Washington without giving effect to
principles of conflicts of laws.

SECTION 14. EFFECTIVE DATE

The Plan’s effective date is the date on which it is adopted by the Board.

 

12